We adopt the statement of the case made by Mr. Justice O'QUINN, both as to the pleadings and the facts, and concur in his legal conclusion that the deed from Ivy McNeese to James E. Cole dated May 5, 1869, was not void, but conveyed to *Page 578 
James E. Cole 178 acres of land, to be taken in the form of a square, out of the northeast corner of the Alphonso Steel headright survey.
Also, since the facts sustain the conclusion that, independent of their claim through and under the aforesaid deed from Ivy McNeese to James E. Cole, appellees, under other deeds, owned an undivided interest in the entire tract of land, as described in their petition, and that appellants owned no interest whatever in this land, we concur with Mr. Justice O'QUINN in the legal conclusions of his opinion on rehearing that appellees, as tenants in common, rightfully recovered judgment against appellants for the entire tract of land sued for.
On the conclusions herein stated, the judgment of the lower court is in all things affirmed. The concurring opinion of Mr. Chief Justice WALKER, filed on original submission, is withdrawn.